

EXHIBIT 10.6


EXECUTION VERSION
CREDIT AGREEMENT




CREDIT AGREEMENT (this “Agreement”), dated as of April 29, 2020, by and between
ITT INC. (f/k/a ITT CORPORATION), an Indiana corporation (the “Company”), and
BNP PARIBAS (together with its successors and permitted assigns, the “Lender”).


1.
Commitment. (a)     Subject to the terms and conditions set forth herein, the
Lender agrees to make revolving loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Company in U.S. dollars, at any time
and from time to time on and after the Effective Date (each such time, a
“Funding Date”) to but excluding the Maturity Date in an aggregate principal
amount not to exceed SEVENTY FIVE MILLION DOLLARS ($75,000,000.00) (such amount,
the “Commitment”). The Company may request the making of a Revolving Loan by
delivery of a borrowing notice pursuant to Section 5 hereof. Within the
foregoing limits, the Company may borrow, pay or prepay and reborrow Revolving
Loans hereunder, on and after the Effective Date, subject to the terms,
conditions and limitations set forth herein.



The Commitment, the Revolving Loans and the Company’s obligation to repay the
Revolving Loans with interest in accordance with the terms of this Agreement
shall be evidenced by this Agreement and the records of the Lender, which
records shall be prima facie evidence, absent manifest error, of the Commitment,
the Revolving Loans and all payments made in respect thereof.


(b)     The Lender’s Commitment shall automatically and permanently terminate on
the Maturity Date, if not terminated earlier pursuant to the terms hereof. Upon
at least 3 Business Days’ prior irrevocable written notice to the Lender, the
Company may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Lender’s Commitment to make Revolving Loans;
provided, however, that (i) each partial reduction of such Commitment shall be
in an integral multiple of $5,000,000 and (ii) no such termination or reduction
shall be made which would reduce the Lender’s Commitment to an amount less than
the outstanding principal amount of Revolving Loans.
2.
Maturity; Application of Payments. The Company shall repay to the Lender on the
date that is three hundred sixty-four (364) days after the Effective Date or, if
such date is not a Business Day (defined below), on the immediately preceding
Business Day (or such earlier date if such amounts have been declared or
automatically have become due and payable as provided hereunder) (such date, as
may be extended from time to time as provided below, the “Maturity Date”) the
aggregate principal amount of the Revolving Loans outstanding on such date
(together with any unpaid accrued interest thereon and any other amounts owing
under the Loan Documents). Whenever any payment (including principal of or
interest on the Revolving Loans) hereunder shall become due (other than on the
Maturity Date), or otherwise would occur, on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest, if
applicable. All sums received by the Lender from the Company shall be applied
(A) first, to payment of accrued and unpaid fees, indemnities and expenses due
to the Lender in accordance with the terms of this Agreement; (B) second, to
payment of accrued and unpaid interest due to the Lender hereunder; and (C)
third, to payment of the outstanding principal amount of the Revolving Loans.
The Company shall make all payments required hereunder not later than 12:00
p.m., New York City time, on the date of payment in immediately available funds
in U.S. dollars to an account instructed by the Lender, such instructions to be
furnished to the Company separately by the Lender. The obligation of the Lender
to make Revolving Loans shall automatically terminate upon the termination of
its Commitment.



1

--------------------------------------------------------------------------------




3.
Prepayment. The Company may, at any time or from time to time, voluntarily
prepay Revolving Loans (together with any unpaid accrued interest thereon and
any other additional amounts owing under the Loan Documents) on any Business
Day, upon irrevocable written notice to the Lender not later than 11:00 a.m.
three Business Days (in the case of Adjusted LIBO Rate) and one Business Day (in
the case of Alternate Base Rate) prior to the date of such prepayment, in whole
or in part without premium, penalty, or termination fee (subject to payment of
any breakage costs as provided in Section 8(a) hereof). Each such prepayment
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 (or if less, the aggregate amount of all amounts outstanding
under this Agreement). Any prepayment of the principal amount of the Revolving
Loans shall be accompanied by the payment of the accrued interest thereon to the
date of such prepayment and, for the avoidance of doubt, any breakage costs as
provided in Section 8(a) hereof.

4.
Interest. Subject to Section 6, interest on the Revolving Loans bearing interest
at the Alternate Base Rate (defined below) shall be due and payable in arrears
on the last day of each March, June, September and December and on the Maturity
Date. Interest on the Revolving Loans bearing interest at the Adjusted LIBO Rate
shall be due and payable in arrears on the last day of the Interest Period
(defined below) applicable to such Revolving Loans and on the Maturity Date;
provided, however, that if any Interest Period for the Revolving Loans exceeds
three (3) months, interest with respect to such Revolving Loans shall be due and
payable on each day that would have been the last day of the Interest Period for
such Revolving Loans had successive Interest Periods of three months’ duration
been applicable. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any insolvency or bankruptcy proceeding.

Interest shall accrue on the unpaid principal balance of the Revolving Loans
from (and including) the relevant Funding Date of such Revolving Loans, at the
Company’s election, either (a) at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such portion of the Revolving Loans
plus the Applicable Percentage (computed on the basis of the actual number of
days elapsed over a year of 360 day) or (b) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, for periods during which the Alternate Base Rate is determined by reference
to the Prime Rate and 360 days for other periods). “Applicable Percentage” means
1.55% in the case of Revolving Loans bearing interest at the Adjusted LIBO Rate
and 0.55% in the case of Revolving Loans bearing interest at the Alternate Base
Rate.
As used herein, “Interest Period” means, as to the Revolving Loans bearing
interest at the Adjusted LIBO Rate, the period commencing on the date any such
Revolving Loan is disbursed or converted to or continued as bearing interest at
the Adjusted LIBO Rate or on the last day of the immediately preceding Interest
Period applicable to such Revolving Loan, as the case may be, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day, unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.


5.
Borrowing & Interest Selection Procedures. Each advance of Revolving Loans shall
be made upon the Company’s irrevocable notice to the Lender, which written
notice (including by means of email to each of the email addresses with respect
to the Lender set forth below), substantially in the form of Exhibit A hereto,
must be received by the Lender not later than 11:00 a.m., New York City time,
(a) three (3) Business Days prior to the requested date of the borrowing of the
Revolving Loans if such Revolving Loans shall bear interest at the Adjusted LIBO
Rate or (b) on the requested date of the borrowing of the Revolving Loans if
such Revolving Loans shall bear interest at the Alternate Base Rate. If the
Company has not made any election as to whether the requested borrowing shall
bear interest at the Adjusted LIBO Rate or the Alternate Base Rate, then such
requested borrowing shall bear interest at



2

--------------------------------------------------------------------------------




the Adjusted LIBO Rate. If no Interest Period with respect to any requested
borrowing at the Adjusted LIBO Rate is specified in any such notice, then the
Company shall be deemed to have selected an Interest Period of one month’s
duration. Each conversion of the Revolving Loans to interest bearing the
Adjusted LIBO Rate or the Alternate Base Rate, as the case may be, and each
change of Interest Period for the Revolving Loans bearing interest at the
Adjusted LIBO Rate shall be made upon the Company’s irrevocable notice to the
Lender, which may be given by (i) telephone or (ii) in writing (including by
means of email to each of the email addresses with respect to the Lender set
forth below); provided that any telephonic notice must be confirmed immediately
by delivery to the Lender of written notice (including by means of email to each
of the email addresses with respect to the Lender set forth below). Each such
written notice must be received by the Lender not later than 11:00 a.m., New
York City time, (i) three (3) Business Days prior to the requested date of any
conversion to or continuation of, Revolving Loans bearing interest at the
Adjusted LIBO Rate or (ii) on the requested date of any conversion of Revolving
Loans bearing interest at the Alternate Base Rate. For the avoidance of doubt,
in the absence of delivery of a notice of conversion or change as provided
above, (i) if a Revolving Loan is bearing interest at the Adjusted LIBO Rate, it
shall be continued as a Revolving Loan bearing interest at the Adjusted LIBO
Rate with the same Interest Period and (ii) if a Revolving Loan is bearing
interest at the Alternate Base Rate, it shall be continued as a Revolving Loan
bearing interest at the Alternate Base Rate. Notwithstanding the foregoing, upon
the occurrence and during the continuation of any Default or Event of Default,
the Revolving Loans may not be converted into or continued as Revolving Loans
bearing interest at the Adjusted LIBO Rate.


6.
Default Interest. If the Company shall default in the payment of the principal
of or interest on any portion of the Revolving Loans or any other amount
becoming due hereunder, whether at scheduled maturity, by notice of prepayment,
by acceleration or otherwise, the Company shall on demand from time to time from
the Lender pay interest, to the extent permitted by law, on such defaulted
amount up to (but not including) the date of actual payment (after as well as
before judgment) at a rate per annum (computed as provided in Section 4)) equal
to (i) in the case of overdue principal of any portion of such Revolving Loans,
2.00% per annum plus the rate otherwise applicable to the Revolving Loans as
provided in Section 4 or (ii) in the case of any other amount, 2.00% per annum
plus the rate applicable to such Revolving Loans bearing interest at the
Alternate Base Rate as provided in Section 4.



7.
Unused Commitment Fee. The Company agrees to pay the Lender on each March 31,
June 30, September 30 and December 31 (with the first payment being due on June
30, 2020) and on each date on which the Commitment of the Lender to make
Revolving Loans shall be reduced or terminated as provided herein, an unused
commitment fee (the “Unused Commitment Fee”), at a rate per annum equal to 0.35%
of the actual daily difference between (i) the aggregate amount of such
Commitment and (ii) the aggregate principal amount of all outstanding Revolving
Loans (it being understood that if the Lender’s Commitment is terminated or
reduced in full or in part pursuant to Section 1(b), the Company shall pay to
the Lender, on the date of each reduction or termination of the Commitment, the
Unused Commitment Fee on the amount of the Commitment terminated or reduced
accrued through the date of such termination or reduction). The Unused
Commitment Fee shall be computed on the basis of the actual number of days
elapsed in a year of 365 or 366 days, as the case may be, and payable in
arrears. The Unused Commitment Fee due to the Lender shall commence to accrue on
the Effective Date and shall cease to accrue upon the termination in full of the
Commitment of the Lender to make Revolving Loans. Notwithstanding any provision
of this Agreement to the contrary, if the Lender becomes a Defaulting Lender,
then the Unused Commitment Fee shall cease to accrue on the unfunded portion of
its Commitment hereunder. The Lender shall become a “Defaulting Lender”
hereunder once it (a) has failed, within three Business Days of the date
required to be funded or paid, to fund any portion of its Revolving Loans,
unless such Lender notifies the Company in writing that such failure is the
result of the Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Company in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on the Lender’s good
faith determination that a condition precedent (specifically



3

--------------------------------------------------------------------------------




identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by the Company made in good faith to provide a
certification in writing from an authorized officer of the Lender that it will
comply with its obligations to fund prospective Revolving Loans, unless the
Lender has notified the Company in writing that such failure is the result of
the Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Company’s receipt of such certification in
form and substance reasonably satisfactory to it, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.


8.
Break Funding; Alternative Interest Rate. (a)     The Company agrees to
reimburse the Lender, upon demand, for any loss, cost or expense which the
Lender may sustain as a result of the Company’s failure to borrow any Revolving
Loans on the date requested after giving irrevocable notice of such borrowing,
any payment of Revolving Loans on a date other than the last day of the Interest
Period for any such Revolving Loans bearing interest at the Adjusted LIBO Rate,
or the last day of each March, June, September and December in accordance with
Section 4 above for any such Revolving Loans bearing interest at the Alternate
Base Rate, or the failure to repay the same or any interest thereon on the
Maturity Date thereof, including but not limited to, any loss in liquidating or
reemploying deposits from third parties or fees payable to terminate such
deposits. The Lender shall furnish the Company a certificate setting forth the
basis and amount of each request by the Lender for compensation under this
clause (a). The Lender’s determination with respect to the foregoing shall be
conclusive and binding absent manifest error. The provisions of this Section
8(a) shall survive the termination of this Agreement and remain in full force
and effect.



(b)     Unless and until a Benchmark Replacement is implemented in accordance
with clause (c) below, if on or prior to the first day of any Interest Period
for the Revolving Loans bearing interest at the Adjusted LIBO Rate: (x) the
Lender determines that adequate and reasonable means do not exist for
ascertaining the LIBO Rate to be used in determining the interest rate
applicable to the Revolving Loans; or (y) the Lender determines that the
Adjusted LIBO Rate as determined by the Lender will not adequately and fairly
reflect the cost to the Lender of funding the Revolving Loans for such Interest
Period, the Lender shall forthwith give notice thereof to the Company, whereupon
until the Lender notifies the Company that the circumstances giving rise to such
suspension no longer exist, the obligations of the Lender to make Revolving
Loans bearing interest at the Adjusted LIBO Rate shall be suspended. If the
obligations of the Lender have been suspended pursuant to this clause (b),
unless the Company notifies the Lender at least two Business Days before the
date of borrowing that it elects not to borrow on such date, such borrowing
shall instead be made as a Revolving Loan bearing interest at the Alternate Base
Rate. Each determination by the Lender hereunder shall be conclusive absent
manifest error.


(c)     (1) Without prejudice to any other provision of this Agreement, the
Company acknowledges and agrees for the benefit of the Lender: (a) the Adjusted
LIBO Rate (i) may be subject to methodological or other changes in conformity
with the terms of this Agreement, which could affect its value, (ii) may not
comply with applicable laws and regulations (such as the Regulation (EU)
2016/1011 of the European Parliament and of the Council, as amended (EU
Benchmarks Regulation)) and/or (iii) may be permanently discontinued due to a
Benchmark Transition Event; and (b) the occurrence of any of the aforementioned
events and/or a Benchmark Transition Event may have adverse consequences which
may materially impact the economics of the financing transactions contemplated
under this Agreement.


(2) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Lender and the Company may amend this Agreement to
replace the Adjusted LIBO Rate with a Benchmark Replacement in accordance with
this Section 8(c); provided that, (i) if no such amendment is signed prior to
the end of the relevant Interest Period of any outstanding Revolving Loan
bearing interest at the Adjusted LIBO rate, such Revolving Loan shall be
converted to a Revolving Loan bearing interest


4

--------------------------------------------------------------------------------




at the Alternate Base Rate, and (ii) until such amendment is signed, the
obligation of the Lender to make Revolving Loans bearing interest at the
Adjusted LIBO Rate shall be suspended. No replacement of the Adjusted LIBO Rate
with a Benchmark Replacement pursuant to this Section 8(c) will occur prior to
the applicable Benchmark Transition Start Date.


(3) In connection with the implementation of a Benchmark Replacement, the Lender
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of the
Company.


(4) The Lender will promptly notify the Company of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Lender pursuant to this Section 8(c), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in the Lender’s sole discretion and without consent from
the Company, except, in each case, as expressly required pursuant to this
Section 8(c).


(5) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Revolving Loan
bearing interest at the Adjusted LIBO Rate of, conversion to or continuation of
a Revolving Loan bearing interest at the Adjusted LIBO Rate to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Company will be deemed to have converted any such request into a
request for a borrowing of or conversion to a Revolving Loan bearing interest at
the Alternate Base Rate. During any Benchmark Unavailability Period, the
component of the Alternate Base Rate based upon the Adjusted LIBO Rate will not
be used in any determination of the Alternate Base Rate.


9.
Designation of a Different Lending Office. If the Lender requests compensation
under Section 2.14 (Reserve Requirements; Change in Circumstances) of the
Syndicated Credit Agreement (as incorporated by reference in this Agreement in
conformity with Section 10 of this Agreement), or delivers a notice described in
Section 2.15 (Change in Legality) of the Syndicated Credit Agreement (as
incorporated by reference in this Agreement in conformity with Section 10 of
this Agreement), or requires the Company to pay any additional amount pursuant
to Section 2.20 (Taxes) of the Syndicated Credit Agreement (as incorporated by
reference in this Agreement in conformity with Section 10 of this Agreement),
then the Lender shall (at the request of the Company) use reasonable efforts to
designate a different lending office or branch for funding the Revolving Loans
hereunder or to assign its rights and obligations hereunder to another of its
Affiliates, if such designation or assignment (i) would eliminate or reduce any
amount payable pursuant to the foregoing provisions or avoid the circumstances
giving rise to such amount, as the case may be, and (ii) would not, in the sole
determination of such Lender, be disadvantageous to the Lender. The Company
hereby agrees to reimburse the Lender for all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.



10.
Incorporated Terms. The terms “Adjusted LIBO Rate”, “Affiliate”, “Alternate Base
Rate”, “Bankruptcy Event”, “Financial Officer”, “Person”, and “Subsidiary”
(collectively, the “Incorporated Defined Terms”), the representations and
warranties contained in Article III (Representations and Warranties) of the
Syndicated Credit Agreement (the “Incorporated Representations”), the covenants
contained in Article V (Affirmative Covenants) and Article VI (Negative
Covenants) of the Syndicated Credit Agreement (collectively, the “Incorporated
Covenants”), the events of default contained in Article VII (Events of Default)
of the Syndicated Credit Agreement (the “Incorporated Events of Default” or



5

--------------------------------------------------------------------------------




“Events of Default”; any event or condition which upon notice, lapse of time or
both would constitute an Event of Default, each a “Default”), Section 1.02
(Terms Generally), Section 1.03 (Accounting Terms; GAAP), Section 2.14 (Reserve
Requirements; Change in Circumstances), Section 2.15 (Change in Legality),
Section 2.20 (Taxes), Section 10.02 (Survival of Agreement), Section 10.05
(Expenses; Indemnity), Section 10.19 (Non-Public Information), Section 10.20
(Release of Subsidiary Guarantees), and Section 10.21 (Permitted
Reorganization), of the Syndicated Credit Agreement (collectively, the
“Incorporated Miscellaneous Provisions”) and all defined terms and schedules
contained in the Syndicated Credit Agreement which are used in the Incorporated
Representations, the Incorporated Covenants, the Incorporated Events of Default
and the Incorporated Miscellaneous Provisions (such related definitions and
schedules, together with the Incorporated Defined Terms, the Incorporated
Representations, the Incorporated Covenants, the Incorporated Events of Default
and the Incorporated Miscellaneous Provisions collectively, the “Incorporated
Terms”), are incorporated herein by reference as if set forth in full herein and
shall, consistent with (and not in limitation of) the concept of mutatis
mutandis, be made with appropriate substitutions and adjustments or
modifications as necessary to maintain the substance of the provisions contained
therein, including, without limitation, the following: (a) all references to
“Agreement” or “hereunder” or the like shall be deemed to be references to this
Agreement, and all references to “Loan Documents” shall be deemed to be
references to the Loan Documents hereunder; (b) all references to “Company” or
“Borrowers” or “Loan Party” or the like shall be deemed to be references to the
Company; (c) all references to “Administrative Agent”, “Agent”, “Lenders”,
“Required Lenders”, “Lead Arrangers”, “Joint Bookrunner”, “Issuing Bank”, and
“Swingline Lenders”, “Credit Party” or the like shall be deemed to be references
to the Lender (except that (i) all references to “Administrative Agent” and
“Agent” shall be deemed to be references to the Company if the “Lenders” as
defined under the Syndicated Credit Agreement are to deliver notice or another
deliverable to such “Administrative Agent” or “Agent” and (ii) all references to
“Administrative Agent” and “Lenders” in Section 3.05(a) of the Syndicated Credit
Agreement shall be deemed to be references to the “Administrative Agent” and
“Lenders” each as defined in the Syndicated Credit Agreement); (d) all
references to “Event of Default” shall be deemed to be references to an Event of
Default under Section 14 hereof, and for the avoidance of doubt, (i) shall only
apply with respect to the Company and (ii) the term “Material Indebtedness” used
therein shall include extensions of credit made under the Syndicated Credit
Agreement; (e) all references to “Loans” or “Borrowings” or the like shall be
deemed to be references to the Revolving Loans hereunder; (f) all references to
“Eurocurrency Loan” shall be deemed to be references to a Revolving Loan bearing
interest at the Adjusted LIBO Rate and (g) all references to “Commitment”,
“Commitments”, “Total Commitment” or the like shall be deemed to be references
to the Commitment hereunder. The Company acknowledges and agrees that the
Incorporated Representations, the Incorporated Covenants and the Incorporated
Events of Default shall be as binding on the Company on the Effective Date and
thereafter until the Maturity Date as if set forth fully herein. Notwithstanding
anything to the contrary contained in this Agreement, it is agreed and
understood that (i) all Indebtedness and Liens incurred or outstanding pursuant
to the Syndicated Credit Agreement shall be permitted without restriction at all
times by this Agreement notwithstanding Section 6.01 (Priority Indebtedness) and
Section 6.02 (Liens) of the Syndicated Credit Agreement, as such sections are
incorporated hereunder as Incorporated Terms hereunder, (ii) any restrictions on
Indebtedness, Liens and guarantees that are no more onerous than the
restrictions in the Syndicated Credit Agreement shall be permitted without
restriction at all times by this Agreement notwithstanding Section 6.05
(Restrictive Agreements) of the Syndicated Credit Agreement, as such section is
incorporated hereunder as Incorporated Terms hereunder, (iii) for the avoidance
of doubt, the Incorporated Terms shall run in favor of the Lender (rather than
the Administrative Agent and lenders and other parties under the Syndicated
Credit Agreement as literally provided in the Syndicated Credit Agreement), (iv)
any amendment, waiver or modification under the Syndicated Credit Agreement that
has become effective pursuant to the terms of the Syndicated Credit Agreement
that amends, supplements or otherwise modifies any Incorporated Terms after the
Effective Date shall be given effect for purposes of any such Incorporated Terms
under this Agreement and the Loan Documents if the Lender acknowledges and
agrees that such amendment, waiver or modification is given effect with respect
to the Incorporated Terms for purposes of this Agreement and the other Loan
Documents; (v) in the event that the Lender ceases to be a lender under the
Syndicated Credit Agreement, or the


6

--------------------------------------------------------------------------------




Syndicated Credit Agreement is terminated for any reason, or if the Syndicated
Credit Agreement is amended, restated, supplemented, modified, waived,
refinanced, repaid, terminated or replaced by another credit agreement, the term
“Syndicated Credit Agreement” as used herein for purposes of incorporating the
provisions thereunder to be Incorporated Terms hereunder (but not for other
purposes) shall be deemed to refer to the Syndicated Credit Agreement as in
effect on the Effective Date, subject to to clause (iv) above, notwithstanding
the Lender ceasing to be a lender under the Syndicated Credit Agreement or such
amendment, restatement, supplement, modification, waiver, refinancing,
repayment, termination or replacement, as applicable, in each case with all such
provisions thereof remaining in effect for purposes of this Agreement;
(vi) capitalized terms used in the Incorporated Terms that are defined in both
the Syndicated Credit Agreement and this Agreement shall have the meanings
assigned to such terms in this Agreement unless otherwise indicated herein; and
(vii) the terms “Sanctioned Country” and “Sanctioned Person” as used in the
Incorporated Terms shall have the meanings set forth in Section 29 of this
Agreement. The Company and the Lender acknowledge and agree that the covenants
made by the Company in this paragraph, and all Events of Default to which it is
subject under this Agreement, are subject to all applicable cure and grace
periods expressly provided for in the Syndicated Credit Agreement. Any financial
statements, certificates or other documents delivered under the Syndicated
Credit Agreement shall be deemed delivered to the Lender hereunder; provided
that (x) the requirement to deliver any such financial statements, certificates
and other documents required to be delivered by the covenants and agreements so
incorporated herein by reference shall survive any termination, cancellation,
discharge or replacement of the Syndicated Credit Agreement (or any amendment,
waiver or modification thereof) and (y) if the Lender is not a lender under the
Syndicated Credit Agreement, the Company shall cause all such financial
statements, certificates and other documents to be delivered to the Lender
(unless filed with the Securities and Exchange Commission or otherwise filed for
public disclosure).


11.
Closing Conditions. This Agreement shall become effective on the date hereof
upon receipt by the Lender or waiver of each of the following items (the
“Effective Date”):



(a)    a counterpart of this Agreement from each of the Company and the Lender;


(b)    a favorable written opinion of (i) Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel for the Company, and (ii) in-house counsel of the Company,
each dated the Effective Date and addressed to the Lender and in form and
substance satisfactory to the Lender;


(c)     a certificate of the Secretary or an Assistant Secretary of the Company
dated as of the Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws of the Company as in effect on the
Effective Date and have not been amended, rescinded or modified since they were
adopted, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors of the Company authorizing the execution,
delivery and performance of the Loan Documents and, in respect of the Company,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that attached thereto
is a true and complete copy of the certificate of incorporation, including all
amendments thereto, of the Company, certified by the Secretary of State of its
state of incorporation, and that such certificate of incorporation has not been
amended, rescinded or modified since the filing date thereof, (D) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other document delivered in connection herewith on behalf of the Company and
(E) that attached thereto is a true and complete copy of a certificate of
existence for the Company, certified as of a recent date by the Secretary of
State of its state of incorporation;
(d)     a certificate, dated the Effective Date and signed by a Financial
Officer of the Company, confirming that (i) the Incorporated Representations are
true and correct in all material respects (without duplication of any
materiality qualifiers) on and as of the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and


7

--------------------------------------------------------------------------------




correct in all material respects (without duplication of any materiality
qualifiers) on and as of such earlier date, (ii) no Event of Default or Default
shall have occurred and be continuing as of the Effective Date or would result
from the consummation of the transactions contemplated by the Loan Documents and
(iii) the proceeds of the Revolving Loans shall be used for general corporate
purposes;
(e)    all fees and other amounts due and payable for the Lender’s account on or
prior to the Effective Date, in each case in accordance with and pursuant to
that certain Fee Letter dated as of April 29, 2020, between the Company and the
Lender (the “Fee Letter”); and
(f)    all documentation and other information reasonably requested by the
Lender to satisfy requirements of bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.
12.
Funding Conditions. The obligations of the Lender to make Revolving Loans on any
Funding Date is subject to receipt by the Lender or waiver of the following
items as of such Funding Date:

(a)     a certification, dated as of such Funding Date and signed by a Financial
Officer of the Company, which may be provided in a notice of borrowing
substantially in the form of Exhibit A hereto, confirming that (i) the
Incorporated Representations (other than Sections 3.05(b) and 3.06(a) of the
Syndicated Credit Agreement incorporated by reference herein) are true and
correct in all material respects (without duplication of any materiality
qualifiers) on and as of such Funding Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (without duplication of
any materiality qualifiers) on and as of such earlier date and (ii) no Event of
Default or Default shall have occurred and be continuing as of such Funding Date
and at the time of and immediately after giving effect to the borrowing of the
Revolving Loans; and
(b)     by no later than the applicable date and time required for the notice of
borrowing set forth above in Section 5, a request for Revolving Loans with
disbursement instructions attached thereto substantially in the form of Exhibit
A hereto.


13.
Equal and Ratable Treatment; Additional Documents. (a)     If any Subsidiary of
the Company guarantees any obligations of the Company under (i) the Syndicated
Credit Agreement or (ii) that certain credit agreement, dated on or around the
date hereof, between the Company and U.S. Bank National Association (the “USB
Agreement”) then the Company shall cause such Subsidiary to become a guarantor
under this Agreement pursuant to a guarantee agreement that is substantially the
same (mutatis mutandis).



(b)     If the Company or any of its Subsidiaries grants any Liens with respect
to its obligations under (i) the Syndicated Credit Agreement or (ii) the USB
Agreement, then the Company shall grant, or cause such Subsidiary to grant, the
Lender an equal and ratable Lien securing the obligations under the Loan
Documents.


(c)     At the time any Subsidiary becomes a guarantor or other obligor as
required hereunder, the Company shall furnish to the Lender (i) all
documentation and other information as the Lender may reasonably request to
satisfy requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) such documentation (including a customary opinion of
counsel for the Company) as the Lender may reasonably request (in each case in
form and substance reasonably satisfactory to the Lender) evidencing the
corporate power and authority of such Subsidiary to execute, deliver and perform
the applicable guarantee agreement and/or security agreement.


14.
Event of Default. Upon the occurrence and during the continuance of any Event of
Default (except for an Event of Default described in paragraph (g) or (h) of
Article VII of the Syndicated Credit Agreement



8

--------------------------------------------------------------------------------




(as incorporated by reference in this Agreement), upon notice by the Lender to
the Company, the Lender may take any or all of the following actions, at the
same or different times: (i) terminate the Lender’s Comitment and/or (ii)
declare the Revolving Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Revolving Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Company accrued hereunder, shall
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary notwithstanding; and, in the case of any Event of Default
described in paragraph (g) or (h) of Article VII of the Syndicated Credit
Agreement (as incorporated by reference in this Agreement), the Lender’s
Commitment shall automatically terminate and the principal of the Revolving
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Company accrued hereunder shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding.


15.
Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) shall be in writing
(unless expressly permitted in this Agreement to be given by telephone) and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or by electronic communication. Notices also may
be given in any manner to which the parties may separately agree.  Without
limiting the foregoing, first-class mail, email, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices; provided that Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax and electronic communications shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Regardless of the manner
in which provided, Notices may be sent to a party’s address as set forth below
or to such other address as any party may give to the other for such purpose in
accordance with this paragraph:





To the Company:
ITT INC.
1133 Westchester Avenue
White Plains, New York 10604
Attention: Thomas Scalera, Chief Financial Officer
Fax No.: 914-696-2960
E-mail: thomas.scalera@itt.com


To the Lender:


BNP PARIBAS
787 Seventh Avenue
New York, New York 10019
Attention: Loan Services
E-mail: dl.nyk_ls_loan_book@us.bnpparibas.com
 

16.
Expenses; Indemnity. Section 10.05 (Expenses; Indemnity) of the Syndicated
Credit Agreement is incorporated by reference in this Agreement in conformity
with Section 10 of this Agreement and such provisions as incorporated herein by
reference shall survive termination of this Agreement and remain in full force
and effect.



17.
Right of Setoff. In addition to any rights and remedies of the Lender provided
by law, if an Event of Default shall have occurred and be continuing, the Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender to or for the credit or obligations of the Company
against any and all of the obligations of the Company now or hereafter existing
under any Loan Document to the Lender, irrespective of whether or not the Lender
shall have made any demand thereunder and although such obligations may



9

--------------------------------------------------------------------------------




be unmatured or contingent. The Lender agrees promptly to notify the Company
after any such setoff and application made by the Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.


18.
Headings. Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.



19.
Severability. In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The Company and the
Lender shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



20.
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement may be executed by facsimile or other electronic
means (including, without limitation, “pdf”). Delivery by telecopier or other
electronic means (including, without limitation, “pdf”) of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.



21.
Waivers; Amendment. No provision of this Agreement or any other Loan Document
may be waived, amended, supplemented or modified, except by a written instrument
executed by the Company and the Lender. This Agreement and the other Loan
Documents together embody the entire agreement and understanding between the
Company and the Lender with respect to the Revolving Loans and the specific
matters hereof and supersede all prior agreements and understandings relating to
the specific matters hereof. No failure or delay by the Lender in exercising any
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right preclude other or
further exercises thereof or the exercise of any other right. The rights and
remedies of the Lender hereunder are cumulative and are not exclusive of any
rights or remedies that the Lender would otherwise have.



22.
JURISDICTION; FORUM; CONSENT TO SERVICE OF PROCESS. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.



The Company and the Lender each hereby irrevocably and unconditionally: (a)
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment in respect hereof or
thereof, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by law,
in such federal court; (b) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law; (c) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or thereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any New York state or federal
court; (d) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such


10

--------------------------------------------------------------------------------




court; (e) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
above or to such other address of which the Company or the Lender, as
applicable, shall have notified the other party in writing; and (f) agrees that
nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.


23.
WAIVER OF JURY TRIAL. THE COMPANY AND THE LENDER EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER OR RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.



24.
No Fiduciary Relationship. The Company, on behalf of itself and its
subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
its subsidiaries and their affiliates, on the one hand, and the Lender, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Lender, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.



25.
Acknowledgment; Syndicated Credit Agreement. The Company and the Lender
acknowledge that the Lender is currently a lender under the Syndicated Credit
Agreement, and the Company’s and the Lender’s (and each of their Affiliates’,
respectively) rights and obligations under any other agreement between the
Company and the Lender (or any of their Affiliates, respectively) (including the
Syndicated Credit Agreement) that currently or hereafter may exist are, and
shall be, separate and distinct from the rights and obligations of the parties
pursuant to this Agreement and the other Loan Documents, and none of such rights
and obligations under such other agreements shall be affected by the Lender’s
performance or lack of performance of services hereunder. Notwithstanding any
other provision of this Agreement or any other Loan Document, the terms of this
paragraph shall survive repayment of the Revolving Loans and all other amounts
payable hereunder and the expiration or termination of this Agreement for any
reason whatsoever.



26.
Successors and Assigns, etc. This Agreement shall be binding upon the parties
hereto and each of their successors and permitted assigns. The Company may not
assign any rights or delegate any obligations hereunder without the Lender’s
prior written consent and any attempted assignment or delegation by the Company
without such consent shall be null and void. The Lender may assign to one or
more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Revolving Loans at the time owing to it); provided, however, that (i)
such assignment shall be subject to the prior written consent (not to be
unreasonably withheld or delayed) of the Company, unless (x) the assignee in
such assignment is a “Lender” (as defined in the Syndicated Credit Agreement),
an Affiliate of the Lender or a “Lender” (as defined in the Syndicated Credit
Agreement), or an Approved Fund, or (y) an Event of Default has occurred and is
continuing; provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Lender
within 10 Business Days after having received notice thereof, and (ii) the
portion of the Commitment and/or Revolving Loans assigned (determined as of the
initial date of each assignment with respect to such assignment) shall not be
less than $5,000,000, except in the event that the amount of the Commitment
and/or Revolving Loans of such assigning Lender remaining after such assignment
shall be zero or if such assignee is a “Lender” (as defined in the Syndicated
Credit Agreement), an Affiliate of the Lender or a “Lender” (as defined in the
Syndicated Credit Agreement), or an Approved Fund. From and after the effective
date of any assignment of any portion of the Commitment and/or the Revolving
Loans or portion thereof, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such assignment, have the rights
and assume the obligations of the Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such assignment, be released from its



11

--------------------------------------------------------------------------------




obligations under this Agreement (and, in the case of an assignment covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such assigning Lender shall cease to be a party hereto (but
shall continue to be entitled to the benefits of Section 8(a) hereof and
Sections 2.14, 2.20 and 10.05 of the Syndicated Credit Agreement incorporated in
this Agreement as Incorporated Miscellaneous Provisions)). As used herein, (a)
“Eligible Assignee” means (i) a “Lender” (as defined in the Syndicated Credit
Agreement), (ii) an Affiliate of the Lender or a “Lender” (as defined in the
Syndicated Credit Agreement), (iii) an Approved Fund and (iv) any other Person,
other than, in each case, a natural person, the Company or any Affiliate of the
Company and (b) “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in commercial loans
and similar extensions of credit in the ordinary course and that is administered
or managed by (i) the Lender or a “Lender” (as defined in the Syndicated Credit
Agreement), (ii) an Affiliate of the Lender or a “Lender” (as defined in the
Syndicated Credit Agreement) or (iii) an entity or an Affiliate of an entity
that administers or manages the Lender or a “Lender” (as defined in the
Syndicated Credit Agreement).


The Lender may at any time, without the consent of, or notice to, the Company,
sell participations to any Person (each, a “Participant”) in all or a portion of
the Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Loans); provided that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the Company for the performance of
such obligations, and (iii) the Company shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement. The Company agrees that each Participant shall be entitled
to the benefits of Section 8(a) hereof and Sections 2.14 and 2.20 of the
Syndicated Credit Agreement (as incorporated by reference in this Agreement)
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender; provided that such Participant shall not be entitled to
receive any greater payment under Sections 2.14 or 2.20 of the Syndicated Credit
Agreement (as incorporated by reference in this Agreement) or greater benefit
pursuant to Section 8(a) hereof, with respect to any participation, than its
participating Lender would have been entitled to receive. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to (i) increase
or extend the term of the Lender’s Commitment to make Revolving Loans, or extend
the time or waive any requirement for the reduction or termination, of the
Lender’s Commitment to make Revolving Loans, (ii) extend the date fixed for the
payment of principal of or interest on the related Revolving Loans or any
portion of any fee hereunder payable to the Participant, (iii) reduce the amount
of any such payment of principal or (iv) reduce the rate at which interest is
payable thereon, or any fee hereunder payable to the Participant, to a level
below the rate at which the Participant is entitled to receive such interest or
fee.


The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the other Loan Documents to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, provided that
no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.


The Lender, acting solely for this purpose as a non-fiduciary agent of the
Company, shall maintain a register (a “Register”) for the recordation of (i) the
names and addresses of any assignee or Participant of all or any portion of the
Lender’s rights and/or obligations under this Agreement and the other Loan
Documents, including the principal amount (and stated interest) owing to such
assignee or Participant. The entries in any Register shall be conclusive, in the
absence of manifest error, and the Company and the Lender shall treat each
Person whose name is recorded in a Register as the owner of the rights and/or
obligations recorded therein for all purposes of this Agreement and the other
Loan Documents. The Register with respect to assignees shall be available for
inspection by the Company at any reasonable time and from time to time upon
reasonable prior notice. The Lender shall have no obligation to disclose


12

--------------------------------------------------------------------------------




all or any portion of the Register with respect to Participants, except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.


27.
USA PATRIOT Act. The Lender hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company and its subsidiaries, which information
includes the name and address of the Company and its subsidiaries and other
information that will allow the Lender to identify the Company and its
subsidiaries in accordance with the Act.



28.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or the other Loan Documents, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:



(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or the other Loan Documents; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



29.
Certain Definitions. As used herein, the following terms shall have the
following meanings (all terms defined in this Section or in other provisions of
this Agreement in the singular to have the same meanings when used in the plural
and vice versa):



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Lender giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBO Rate for U.S. dollar-denominated
syndicated or bilateral credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.


13

--------------------------------------------------------------------------------






“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Lender giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Lender decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Lender in a manner
substantially consistent with market practice (or, if the Lender decides that
adoption of any portion of such market practice is not administratively feasible
or if the Lender determines that no market practice for the administration of
the Benchmark Replacement exists, in such other manner of administration as the
Lender decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Lender by notice
to the Company, so long as the Lender has not received, by such date, written
notice of objection to such Early Opt-In Election from the Company.


14

--------------------------------------------------------------------------------






“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 8(c) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 8(c).


“Business Day” means (a) a day (other than a Saturday or Sunday) on which
commercial banks are open and not authorized to be closed for domestic and
international business (including dealings in U.S. dollar deposits) in New York
and (b) if such day relates to (i) making or continuing the Revolving Loans
bearing interest at the Adjusted LIBO Rate or (ii) making any payment or
repayment of any principal or payment of interest such Revolving Loans, or the
Company’s giving of notice (or the number of Business Days to elapse prior to
the effectiveness thereof) in connection with any of the matters referred to in
(b)(i) or (ii), any day on which dealings in U.S. dollars are carried on in the
London interbank market.


“Early Opt-in Election” means the occurrence of: (1) a determination by the
Lender that at least five currently outstanding U.S. dollar denominated
syndicated or bilateral credit facilities at such time contain (as a result of
amendment or as originally executed) as a benchmark interest rate, in lieu of
the LIBO Rate, a new benchmark interest rate to replace the LIBO Rate, and (2)
the election by the Lender to declare that an Early Opt-in Election has occurred
and the provision by the Lender of written notice of such election to the
Company.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Loan Documents” means this Agreement, the Fee Letter, any guarantee agreement
delivered pursuant to the terms hereof, and any amendments, modifications or
waivers of the foregoing.


“Prime Rate” means, for any day, a rate per annum equal to the greater of (a)
the variable per annum rate of interest so designated from time to time by the
Lender as its prime rate in effect on such day and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate being charged to any customer
of the Lender.




15

--------------------------------------------------------------------------------




“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the date of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State to the extent that a U.S. Person would be prohibited from engaging in
transactions with such Person, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person 50% or more owned or
controlled by any such Person or Persons.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Syndicated Credit Agreement” means the Five-Year Competitive Advance and
Revolving Credit Facility Agreement, dated as of November 25, 2014, among the
Company, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto, as amended prior to the Effective Date and as may be further
amended from time to time subject to and in accordance with clause (iv) of the
penultimate sentence in Section 10 hereof.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




[Signature Pages Follow]


16

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and the Lender have caused this Agreement to be
duly executed by their duly authorized officers as of the day and year first
above written.




ITT INC.,
an Indiana corporation,
as Company
By: /s/ Michael Savinelli
Name: Michael Savinelli
Title: Vice President, Chief Tax Officer
Treasurer and Assistant Secretary










17

--------------------------------------------------------------------------------












BNP PARIBAS,
as Lender




By:    /s/ Christopher Sked                
Name: Christopher Sked
Title: Managing Director




By:    /s/ Karim Remtoula                
Name: Karim Remtoula
Title: Vice President






18

--------------------------------------------------------------------------------






EXHIBIT A


[Form of Borrowing Request]


[Date]
BNP PARIBAS
787 Seventh Avenue
New York, New York 10019
Attention: Loan Services
E-mail: dl.nyk_ls_loan_book@us.bnpparibas.com
 


Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated April 29, 2020 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between ITT Inc., an Indiana corporation (the “Borrower”)
and BNP Paribas (the “Lender”). Capitalized terms used herein which are not
defined herein are used as defined in the Credit Agreement.
1.    Pursuant to Section 5 of the Credit Agreement, the Borrower hereby gives
notice that it requests a borrowing of Revolving Loans under the Credit
Agreement (the “Borrowing”), and in that connection sets forth below the terms
on which the Borrowing is requested to be made:
(A)     Date of the Borrowing (which is a Business Day) (the “Borrowing Date”) :
______________
(B)
Interest Type
Principal Amount
Interest Period
 
[Adjusted LIBO Rate / Alternate Base Rate]
$___________
__month(s)

2.    The location and account to which funds are to be disbursed is the
following:
Bank Name:    [____________]
ABA Routing Number: [____________]
Account Number:    [____________]
Account Name:
[____________]

3.    Execution of the Credit Agreement and satisfaction or waiver of the
conditions precedent set forth in Section 12 thereof are hereinafter referred to
as the “Funding Requirements”. The Borrower acknowledges that (a) in order to
accommodate the foregoing request, the Lender is making funding arrangements for
value on the requested Borrowing Date, (b) the Lender will not make the
Revolving Loans available unless the Funding Requirements are satisfied, and (c)
if the Funding Requirements are not satisfied on or before the requested
Borrowing Date, the Lender may sustain funding losses as a result of such
failure to close on such date.


CREDIT AGREEMENT
ITT INC.

--------------------------------------------------------------------------------





4.    The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and at the time of and immediately after giving effect to
the Borrowing requested hereby, (i) no Event of Default or Default has or shall
have occurred and be continuing and (ii) the Incorporated Representations (other
than Sections 3.05(b) and 3.06(a) of the Syndicated Credit Agreement
incorporated by reference in the Credit Agreement) are true and correct in all
material respects (without duplication of any materiality qualifiers), in each
case on and as of the date hereof and on the Borrowing Date with the same effect
as though such representations and warranties had been made on and as of such
date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifiers) on and as of such earlier date).
5.    This Borrowing Request shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York.
[remainder of page intentionally left blank]


CREDIT AGREEMENT
ITT INC.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Borrowing Request as of
the date and year first written above.
Very truly yours,


ITT INC.,
an Indiana corporation
By:     
Name:
Title:
 
  




CREDIT AGREEMENT
ITT INC.